UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2011 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromo too Commission file number333-150952 CHINA MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 46-0521269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12/F, Block D, Chang An Guo Ji No. 88 Nan Guan Zheng Street Beilin District, Xi'an City, Shaan'xi Province, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(86) 298765-1114 Copy of Communications to: Bernard & Yam, LLP Attn: Bin Zhou, Esq. 401 Broadway, Suite 1708 New York, NY 10013 Phone: 212-219-7783 Facsimile: 212-219-3604 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock，Par Value $ 0.00001 Per Share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox The aggregate market value of Common Stock held by non-affiliates of the Registrant on June 30, 2011 (11,243,000) was $0 based on a $nil closing price for the Common Stock on June 30, 2011. For purposes of this computation, all executive officers and directors have been deemed to be affiliates. Such determination should not be deemed to be an admission that such executive officers and directors are, in fact, affiliates of the Registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date: 39,750,000 shares of common stock issued & outstanding as of September 27, 2011. TABLE OF CONTENTS Item 1. Business 2 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. [Removed and Reserved] 13 Item 5.Market for Common Equity and Related Stockholder Matters 14 Item 6.Selected Financial Data 15 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item 9A. Controls and Procedures 21 Item 9B.Other Information 22 Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11.Executive Compensation 26 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13.Certain Relationships and Related Transactions, and Director Independence 29 Item 14.Principal Accountants Fees and Services 30 Item 15.Exhibits, Financial Statement Schedules 31 1 PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States Dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our company”, mean China Media Inc., a Nevada corporation and our subsidiaries, unless otherwise indicated. Share Exchange On September 16, 2009 we entered into a share exchange agreement (the “Share Exchange Agreement”) with Vallant Pictures Entertainment Co., Ltd., a company incorporated under the laws of the British Virgin Islands (“Vallant”) and Bin Li, our Director and the former sole shareholder of Vallant.According to the terms of the Share Exchange Agreement, we agreed to acquire the sole issued and outstanding common share of Vallant from Bin Li in exchange for 7,000 shares of our common stock. On November 30, 2009 we closed the transactions contemplated by the Share Exchange Agreement and acquired Vallant as our wholly owned subsidiary.Vallant has entered into a series of contractual obligations with Xi’An TV Media Co., Ltd., a company incorporated under the laws of the People’s Republic of China (“Xi’An TV”) that is engaged in the business of producing and developing television programming for the Chinese market, as well as the holders of 62.61% of the voting shares of Xi’An TV.A full description of these contractual arrangements is included under the heading “Organization”, below. We had 39,743,000 shares of our common stock issued and outstanding before the closing of the transactions contemplated by the Share Exchange Agreement.Upon the closing of the transactions, we issued 7,000 shares of our common stock to Bin Li, our Director and the former sole shareholder of Vallant.Mr. Li is the beneficial owner of 2,000,000 additional shares of our common stock.The 7,000 shares of our common stock were issued to Mr. Li in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act. Prior to our entry into the Share Exchange Agreement, Bin Li was our Director and the sole officer, director and beneficial owner of Vallant.Further details on the transactions contemplated by the Share Exchange Agreement can be found in our Current Report on Form 8-K filed with the SEC on September 18, 2009. 2 Organization Our relationship with Xi’An TV and its shareholders is governed by a series of contractual arrangements between Vallant, Xi’An TV and the holders of 100% (62.61% until September 17, 2010) of the share capital of Xi’An TV (the “Xi’An TV Shareholders”).Under the laws of China, the contractual arrangements constitute valid and binding obligations of the parties of such agreements.Each of the contractual arrangements and the rights and obligations of the parties thereto are enforceable and valid in accordance with the laws of China.Other than pursuant to the contractual arrangements between Vallant and Xi’An TV described below, Xi’An TV cannot transfer 100% (62.61% until September 17, 2010) of the funds generated from their operations. On June 20, 2007 Vallant entered into the following contractual arrangements withXi’An TV and the Xi’An TV Shareholders: Business Operations Agreement.Pursuant to this agreement between the Xi’An TV Shareholders, Xi’An TV and Vallant, the Xi’An TV Shareholders must designate the candidates recommended by Vallant as their representatives on the Board of Directors of Xi’An TV, and Vallant acquired the right to appoint the senior executives of Xi’An TV.In addition, Vallant must guarantee Xi’An TV’s performance under any agreements or arrangements relating to Xi’An TV’s business arrangements with any third party, and upon request from Xi’An TV, Vallant must provide loans to support the operational capital requirements of Xi’An TV and loan guarantees if third party loans are necessary.In return, Xi’An TV must pledge its accounts receivable and all of its assets to Vallant.This agreement is effective for an indefinite term and may be terminated by Vallant with 30 days notice. Business Services Agreement.Pursuant to this agreement among Vallant and Xi’An TV, Vallant acquired the exclusive rights to provide Xi’An TV with all services required by Xi’An TV in the regular course of business, including services pertaining to administration, human resources, production, screenplay drafting and marketing.As part of this agreement, Vallant must also undertake to: ● develop business opportunities on behalf of Xi’An TV; ● provide relevant market information research; ● receive payments from customers on behalf of Xi’An TV; ● administer staff training and human resources for Xi’An TV; and ● provide daily accounting and financial services. In exchange, Xi’An TV must provide Vallant with 100% (62.61% until September 17, 2010) of its income.This agreement is effective for an indefinite term and may be terminated by Vallant at any time with no notice. Option Agreement.Pursuant to this agreement between the Xi’An TV Shareholders, Xi’An TV and Vallant, the Xi’An TV Shareholders irrevocably granted Vallant or its designees the exclusive option to purchase, to the extent permitted under the laws of China, all or part of their equity interest in Xi’An TV for the cost of their initial contributions to the registered capital of Xi-An TV or the minimum amount of consideration permitted by applicable Chinese law.The proceeds of the exercise of the option will be applied to repay loans extended by the Xi’An TV Shareholders to Xi’An TV, unless otherwise agreed.Vallant or its designees have sole discretion to decide when to exercise the option, whether in part or in full.This agreement is effective for an indefinite term and may be terminated by Vallant at any time with no notice. 3 Equity Pledge Agreement.Pursuant to this agreement between Xi'An TV, the Xi’An TV Shareholders and Vallant, the Xi’An TV Shareholders pledged 100% (62.61% until September 17, 2010) in Xi’An TV to Vallant to guarantee Xi’An TV’s performance of its obligations under the business operations agreement described above.If Xi’An TV or the Xi’An TV Shareholders breach their respective contractual obligations, Vallant, as the pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests.The Xi’An TV Shareholders also agreed that upon the occurrence of any event of default, Vallant will acquire an exclusive, irrevocable power of attorney to take the place and stead of the Xi’An TV Shareholders to carry out the security provisions of this agreement and take any action and execute any instrument that Vallant may deem necessary or advisable to accomplish the purposes of this agreement.The Xi’An TV Shareholders must not dispose of their pledged equity interests or take any actions that would prejudice Vallant’s interests.This agreement is effective for an indefinite term and may be terminated by Vallant at any time with no notice. One September 17, 2010, the shares of Xi’An TV changed ownership and we entered into a new set of agreements with the new holders of 100% of Xi’An TV’s shares. Since the Xi’An TV Shareholders do not have the characteristics of a controlling financial interest and do not have sufficient equity at risk for Xi’An TV to finance its activities without additional subordinated financial support from other parties, Xi’An TV’s financial statements become consolidated as our own.As such, and due to the interest we hold in Xi’An TV through Vallant, the following business description describes the business and operations of Xi’An TV as our own. Business Overview: Products and Services Since our incorporation we have produced one feature-length film, eleven television series and one documentary.We have also begun producing or scheduled production to begin on additional programming described later in this section. Our programming that we have either produced or begun to produce consists of the following: Name Programming Type Status Invisible Wings Film Released and Sold Special Mission TV Series Released Lotus Lantern Prequel TV Series Released Lucky Chicken TV Series Released Hard Corps TV Series Released Tianshan Urgency Action TV Series Released Drive Dragon Gate TV Series Released Lover’s Grief TV Series Released Plum Blossom Archives TV Series Released Gongtan Ancient Town of China Documentary Released Doctor County Mayor TV Series To Be Released Fox-Hunting TV Series Sold Desert Love Story TV Series Sold The ordinary lives of the miners and their wives TV Series Released Television series in China are similar to those in the North American market, but they do not operate on the basis of seasons.Each series has a definite lifetime of anywhere from 10 to 50 episodes, at which point the series ends and a new one is developed.The new series may be based on previous ones, but the development of a new series does not follow the same type of recurring seasonal structure as in North America. 4 In 2007, our television seriesSpecial Missionreceived a viewership rating of 4% of the entire Chinese market when it was broadcast on China Central Television (“CCTV”), Channel 8.In the same yearInvisible Wingsreceived the Outstanding Children’s Film and Outstanding Young Actress awards during the 12th Film Ornamental Column Awards, the Golden Elephant Award during the Indian International Film Festival, the Golden Angel Award during the Hollywood China-USA Film Festival, and was featured as the opening film of Beijing International Sport Film Week. Below is a summary of some of our more successful programming that we have already released: Invisible Wings– A 90 minute feature film, this motivational drama describes the story of a 15-year old Chinese girl who lost her arms in an accident, and whose mother was diagnosed with schizophrenia and anxiety.The young girl’s love for her mother motivates her to apply herself diligently to her studies and athletics.She also takes care of her mother while battling her disabilities.The girl overcomes all odds and wins a medal in the Chinese national games for the disabled and represents her country at the Paralympics. In 2007,Invisible Wingsreceived the Outstanding Children’s Film and Outstanding Young Actress awards during the 12th Film Ornamental Column Awards, the Golden Elephant Award during the Indian International Film Festival, the Golden Angel Award during the Hollywood China-USA Film Festival, and was featured as the opening film of Beijing International Sport Film Week. 5 Special Mission– A 40-episode television series with each episode lasting 40 minutes,Special Missionis a war drama that focuses on the actions of members of the Chinese military intelligence community as they fight against the Japanese army which invaded China.The series describes various characters who sacrificed their lives in order to protect their country and uncover the plans of the Japanese forces. Lotus Lantern Prequel– A 46 episode television series with each episode lasting 52 minutes,Lotus Lantern Prequelis a drama based on traditional Chinese mythology that describes the story of God Erlang, a popular mythological figure, who battles through adversity and many enemies to reunite with his mother and younger sister. 6 After being broadcast on CCTV-8 in April 2009,Lotus Lantern Prequelachieved a first-run audience rating of 3.9% during prime time and was syndicated on many Chinese regional television stations. We plan to invest approximately $7,990,000 in producing and distributing six new television series over the next two years.We anticipate raising sufficient capital for these expenditures through debt or equity financing as well as engaging in joint venture productions with other established production companies. We plan to undertake the development and production of our programming through a series of different stages from development to post-production.The process can be summarized as follows: Development Stage This is the initial stage during which we develop and research a concept.We undertake market research and hold focus groups to establish whether demand exists for a particular type of programming.Once we receive positive feedback on a concept we instruct our writers to produce a plot of the program based on suggestions from the focus groups and the results of our market research.Alternatively, we can acquire original works or rights to adapt classic works, both from China and abroad, that we believe will be marketable to the Chinese market.If we complete any such acquisition, we generally produce a plot based on the work which may be further revised as we continue developing the project.The plot provides a basic outline of the program and provides a foundation upon which our writers can produce a screenplay or script. Our plot is then reviewed by our development committee.This committee is made up of recognized television and film professionals in China as well as members of our local Shaan’Xi Province Administration of Radio, Film and Television (“ARFT”) agency, who are responsible for approving the programming for distribution to television stations.By having a development committee in place, we hope to avoid producing works that will either not be granted government approval for distribution, will be too difficult to produce or will not be attractive to television stations and viewers. Once we have decided upon the basic plot for a project, we determine its production schedule, a rough budget and terms of financing.We may provide the financing directly or through a joint venture with one or more third parties interested in participating in the project.Potential investors include advertisers and distributors, home video publishers and private investors.Currently, we partner primarily with such investors to provide the financing required to develop our television programming, but we also plan on raising capital through the sale of our debt or equity securities. The development stage usually takes six months to several years, subject to our market research, co-production negotiations and script judgment from focus groups and the development committee. Pre-Production Stage The next stage involves developing a detailed script or screenplay based on the basic plot outline produced in the first stage of the process.The script generally incorporates all of the themes and major characteristics of the outline while taking into account production scenarios.Our scripts and screenplays are based on our own original work as well as adaptations of books, musical works, folklore and classic Chinese or international stories. We hire part-time writers who work out of our offices to create the screenplays and scripts for our television series and films.Occasionally, we also purchase completed screenplays and scripts from suppliers such as professional writers, other film producers or the general public. After the screenplay or script is finalized, our financial department plans the investment budget and our film and television series production center prepares a detailed production plan and searches for a suitable director, production manager and executive producer, as well as actors and crew.The production manager is responsible for executing all facets of production, the executive producer supervises the production process and the director is responsible for the actors, crew and cinematography. This part of the process generally takes one to two months depending on the complexity of the script and the production. 7 Production Stage This stage deals with the actual filming of the television series or film.The director, actors and crew gather at a studio at our offices, at a sound stage we rent out or that is provided by one of the production partners, or at another location to film a particular scene or scenes.Our involvement in this stage is minimal unless modifications to the script or screenplay must be made.Currently, we outsource the principal photography and filming of the various scenes to the Xi’An Television Production Center.We do not directly employ any directors, actors or crew. Depending on the complexity of the project, the production stage can last up to six months for a television series and up to three months for a film. Post-Production Stage Once production has wrapped up, we are responsible for coordinating all of the tasks required to produce a finished product for television or the cinema.We assign an editor to assemble the various pieces of film and determine scene transitions, and we add musical elements, subtitles, visual and/or digital effects to the television series or film.Once the editing process is complete, which takes up to three months, the director provides input on any changes and a final version of the program or film is produced. Markets According to an article titled “China Film Industry Development Status” on www.chinafilm.com, the Chinese film industry generated revenues of approximately $1.2 billion from film sales during 2008.This represents an increase of 25% over sales numbers in 2007 and includes 7.15 million film screenings to an audience of 1.6 billion people.Sixty percent of the films were produced domestically in China. During early 2009, the television series department of the State Administration of Radio, Film and Television (“SARFT”) agency completed a review of the television series industry in China.They found that Chinese television stations invested approximately $800 million into the production and purchase of television series in 2008.This represents an increase of 38% compared to the amounts spent in 2007. Additionally, according to www.people.com.cn, Chinese film and television series producers generated revenue of approximately $440 million by exporting their productions outside of China. The major purchasers of television series are regional and national television stations.The demand for such programming from other media providers, such as internet television stations who distribute programs through an internet connection or directly onto a client’s mobile phone, is limited, and as such we have not considered producing programs intended for these types of media. Since the major regional and national television networks are subject to heavy government influence, we develop our television series and films with this consideration in mind.Generally, we plan to focus on topics that the government supports, such as revolutionary history or modern Chinese culture, which will make our programming more attractive for networks such as CCTV to broadcast and release through their stations. 8 Distribution Methods After we complete the production and editing of a film or television series, we must file an application for approval to broadcast the program with the SARFT agency.Once we are granted approval and provided with a broadcasting permit for the film or series, we are free to distribute the program, which, in the case of a television series, we normally begin following the completion of one or two episodes. Our main customers include the following networks: ● CCTV; ● Hunan Satellite Television; ● Jiangsu Satellite Television; ● Zhejiang Satellite Television; ● Jiangxi Satellite Television; ● Anhui Satellite Television; and ● all the other provincial broadcast television networks in China. CCTV is the major state television broadcaster in mainland China.It has a network of 19 channels that broadcast different programs and is accessible to more than one billion viewers.The programming on Channels 1 and 8 of the CCTV network is most closely aligned with the characteristics of our films and television series.Once our programming is televised on CCTV, regional television networks regularly purchase the same programming to use for their television stations. We distribute our films and television series primarily through our direct sales channel.Occasionally, we may also use the services of an outside distributor to facilitate sales to a wider range of customers.However, even though we devote a significant amount of our resources to ensuring that the programming we produce appeals to our customers and have had success distributing it in the past, there can be no assurance that any film or television series we produce will be purchased by any distributors or television networks. Competition We face competition from various television and film production companies ranging from small, private businesses to large, state-sponsored enterprises.Some of our major competitors include China Film Group, Huayi Brothers Media Group and PolyBona Film Distribution Co. Many of our competitors have longer operating histories, better brand recognition and greater financial resources than we do.In order for us to successfully compete in our industry we will need to: ● develop highly marketable programming; ● continue developing our relationships with major television networks; and ● increase our financial resources. However, there can be no assurance that even if we do these things we will be able to compete effectively with the other companies in our industry. As of June 2010, there were approximately 3000 film and television producers registered in China. Among these, approximately one-third had not produced any films or television series between 2006 and 2008, and the majority of the others only produced an average of two to three films or series per year.The film and television industry in China is highly de-centralized and there are no truly dominant producers with whom we must compete. 9 We believe that we will be able to compete effectively in our industry because of a successful product development strategy that we have already used to produce profitable programming.Our past productions have been successful due to the detailed production process and strategy described above as well as the strong relationships we have forged with television networks. We also attempt to increase the probability that our programming will be profitable and will be purchased by television networks by having all of our concepts vetted by our programming committee.This committee is comprised of established professionals in the Chinese film and television industry as well as members of the examination team of the Shaan’Xi Province ARFT agency, which provides approval for programming to be distributed to television networks.We believe that having our programming vetted by this committee increases our competitiveness in the industry and the chance that any television series or film we produce will be approved by the government and subsequently purchased by one or more television networks. Additionally, we have established relationships with actors, directors and production agencies through previous collaborations, and have created cooperative relationships with the major television station in the city of Xi’An and the Xi’An Television Production Center that have provided us with access to partners of theirs as well as major television networks throughout the country.This resulted in our television series,Special Mission, being distributed to over 90% of the television stations throughout China. Intellectual Property We have not filed for any protection of our name or trademark.Since we produce film and television scripts and screenplays, we develop and sell intellectual property regarding these productions.Our intellectual property rights are protected to the fullest extent permitted by Chinese law.The following is a list of films and television series in which we hold, or used to hold, intellectual property rights: Name Programming Type Current Intellectual Property Ownership Special Mission TV Series Yes Invisible Wings Film No (Sold) Doctor County Mayor TV Series Yes Lotus Lantern Prequel TV Series Yes Fox-Hunting TV Series No (Sold) Lucky Chicken TV Series Yes Hard Corps TV Series Yes Tianshan Urgency Action TV Series Yes Drive Dragon Gate TV Series Yes Lover’s Grief TV Series Yes Desert Love Story TV Series No (Sold) Gongtan Ancient Town of China Documentary Yes Six Men’s Disasters in Tang Dynasty TV Series Script Yes The ordinary lives of the miners and their wives TV Series Yes We also own the copyright of our logo and all of the contents of our website, www.xatvm.com. 10 Research and Development We did not incur any research and development expenses during the years ended June 30, 2011 and 2010. Reports to Security Holders We are subject to the reporting and other requirements of the Exchange Act and we intend to furnish our shareholders with annual reports containing financial statements audited by our independent auditors and to make availablequarterly reports containing unaudited financial statements for each of the first three quarters of each year. The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC.The address of that site is www.sec.gov. Government Regulations Regulation on Screenplay (Outline) Keeping On Record and Film Management enacted by the SARFT on April 3, 2006 This regulation affects the following two procedures we undertake: ● before producing a film, the producer of the film is required to submit the screenplay to the local Provincial AFRT for backup and record keeping, and if the film deals with subjects pr themes of historical or revolutionary importance, the screenplay must be supervised and approved by the SARFT; and ● each film produced in China must be submitted to the examination committee of SARFT, which examines the film’s content and decides whether the film should be allowed to be broadcast in China.Films that receive approval receive a Film Public Show Permit and Film Examination Written Decision designation, and without this designation, a film cannot be aired on television in China and will therefore not be distributed. Effect on our operations.We need to submit any films we produce to the SARFT for approval prior to their distribution and broadcasting.It generally takes approximately two or three months to complete the examination, and it may take longer if we receive comments that we must revise the film in some way.Since we work with a number of individuals who form part of the SARFT examination group, we limit the risk of not receiving broadcast approval or being required to revise our scripts and screenplays.However, if revisions are required or a screenplay is rejected, this could increase our costs of production and impact our profitability. Regulations on Radio and Television Program Production and Operation Management enacted by the SARFT on June 15, 2004 This regulation states that all Chinese enterprises operating in the business of radio and television program production must acquire a Permit Certificate of Radio and Television Program Production and Operation.The regular term of this license is two years and it may be renewed every two years.Additionally, the regulation specifies that television series may only be produced by companies or entities that have received a Permit Certificate distributed by the SARFT. 11 Effect on our operations.We currently hold the appropriate Permit Certificate, and as such we are qualified to operate a film and television program production business in China.Renewing the Permit Certificate is a very straightforward process and we do not anticipate that it will cost us much or have a significant effect on our operations. Regulation on Radio Television Management enacted by the State Council on August 1, 1997 This regulation was enacted to provide guidance on establishing Chinese radio and television stations as well as planning and constructing radio and television networks under the supervision of the SARFT.The regulation also states that radio and television programs may not be produced by companies or entities that do not hold the relevant Permit Certificate, that radio and television programs may not be broadcasted without the approval of the SARFT and that any companies or entities that act in violation of these regulations will face regulatory action. Effect on our operations.This is a general administrative regulation relating to all radio and television programming companies.We currently comply with all of the requirements of the regulation and if at any time we do not possess any specific permits that may be required, we plan to locate cooperative companies that do and partner with them to produce of our films and television series. Environmental Regulations We are not aware of any material violations of environmental permits, licenses or approvals that have been issued with respect to our operations.We expect to comply with all applicable laws, rules and regulations relating to our business, and at this time, we do not anticipate incurring any material capital expenditures to comply with any environmental regulations or other requirements. While our intended projects and business activities do not currently violate any laws, any regulatory changes that impose additional restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs or decreasing demand for our products or services, which could have a material adverse effect on our results of operations. Employees We currently have 46 employees including our Chief Financial Officer and Chief Executive Officer.We engage eleven of the employees on a full-time basis and 35 on a part-time basis. Item 1A.Risk Factors As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 1B. Unresolved Staff Comments None. 12 Item 2.Properties We currently rent one office space and occupy one office space for free totaling 1,109 square meters in area for the following business purposes: ● Production Center: Room B 2802, Yiyuange Building B, Huashuo Garden, No. 190, Wenyi Road, Yanta District, Xi’An, Shaan’Xi Province, China, with an area of 209 square meters.We rent this office from our former shareholder, Zheng Shao Kang, at a cost of approximately $1,000 per month. ● Corporate Office: 7/F, Time 2000 Plaza, #6 Wuxing Street, Beilin District, Xi’An Shaan’Xi Province, China, with an area of 900 square meters. Since April 2010, we have occupied this office space which belongs to Shaanxi Railway Transportation Trade Company (SXRT), a company owned by a business friend of Dean Li, President and Shareholder of Xi’An TV, for free. In return, we issued a one-year note of $1,423,240 to SXRT with interest rate of 3%. Though we did not make the monthly rent payment to SXRT, we recorded imputed rent expense of approximately $2,055 per month based on market interest rate. For the year ended June 30, 2011 our total rent expenses including imputed rent expense were $41,622for all our office space. Item 3.Legal Proceedings We know of no material, existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our company. Item 4.[Removed and Reserved] 13 PART II Item 5.Market for Common Equity and Related Stockholder Matters Market Information Our common stock is not traded on any exchange.Our common stock is quoted on OTC Bulletin Board under the trading symbol “CHND.OB”.We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange.Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers.OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a national or regional stock exchange. Since our common stock was approved for quotation on the OTC Bulletin Board on September 19, 2008 there have been no trades in our stock. Holders As of September 27, 2011 there were 256 holders of record of our common stock. Dividends To date, we have not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock in the foreseeable future.The payment of any dividends will depend upon our future earnings, if any, our financial condition, and other factors deemed relevant by our Board of Directors. Equity Compensation Plans For the year ended June 30, 2011 and as of September 27, 2011 we did not have any equity compensation plans. Outstanding Equity Awards at Fiscal Year-End There were no outstanding equity awards for our executive officers and directors as of June 30, 2010. Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during the year ended June 30, 2011. 14 Recent Sales of Unregistered Securities We did not have any sales of unregistered securities which have not been previously disclosed. Item 6. Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussion of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future.All references to currency in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section are to U.S. dollars, unless otherwise noted. Liquidity and Capital Resources For the years ended June 30, 2011 and June 30, 2010 As of June 30, 2011 we had $1,257,770 in cash, current assets of $2,913,366, current liabilities of $416,602 and working capital of $2,496,764.As of June 30, 2010 we had $47,263 in cash, current assets of $1,959,343, current liabilities of $591,567 and working capital of $1,367,776. As of June 30, 2011 we had total assets of $7,034,165, compared to total assets of $6,925,091 as of June 30, 2010. During the year ended June 30, 2011 we received net cash of $3,077,928 from operating activities, compared to net cash used of $685,726 in operating activities during the year ended June 30, 2010. The increase in net of cash of $3,763,654 was mainly due to the decrease of prepaid and other receivable and less cash paid for film cost. During the year ended June 30, 2011 we used net cash of $1,692,842 in investing activities, including $1,537,140 used for two one-year term notes to third parties. During the year ended June 30, 2010 we used net cash of $2,985,095 in investing activities, including $2,981,975 used for our investment in Nantong Training project. During the year ended June 30, 2011 we spending net cash of $208,487 on financing activities, including $120,560 used to pay off the short term debt. During the year ended June 30, 2010 we received net cash of $331,097 on financing activities, including $117,496 received as short term debt and $213,601 received as loans from related parties. Our net cash increased of $1,210,507 during the year ended June 30, 2011, compared to net cash decreased by $3,328,186 during the year ended June 30, 2010.The increase in cash during fiscal 2011 was due to reasons discussed as above. We anticipate that we will meet our ongoing cash requirements by retaining income as well as through equity or debt financing.We plan to cooperate with various individuals and institutions to acquire the financing required to produce and distribute our films and television series and anticipate this will continue until we accrue sufficient capital reserves to finance all of our productions independently. 15 We estimate that our expenses over the next 12 months (beginning October 2011) will be approximately $20,400,000 as described in the table below.These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital from shareholders or other sources. Description Estimated Completion Date Estimated Expenses Legal and accounting fees 12 months Film and television series production costs 12 months Marketing and advertising 12 months Investor relations and capital raising 12 months Management and operating costs 12 months Salaries and consulting fees 12 months Fixed asset purchases 12 months General and administrative expenses 12 months Total We intend to meet our cash requirements for the next 12 months through a combination of debt financing and equity financing by way of private placements.We currently do not have any arrangements in place to complete any private placement financings and there is no assurance that we will be successful in completing any such financings.If we are not able to successfully complete any private placement financings, we plan to cooperate with film and television producers or obtain shareholder loans to meet our cash requirements.However, there is no assurance that any such financing will be available or if available, on terms that will be acceptable to us.We may not raise sufficient funds to fully carry out our business plan. 16 Results of Operations The following table sets forth information from our statements of operations for the years ended June 30, 2011 and 2010: For the Years Ended June 30 Revenues $ $ Cost of revenues Gross profit Operating expenses Selling, general and administrative expenses Impairment loss - Depreciation and amortization expense Total operating expenses Other income (expenses): Interest income Government subsidies/grants Interest expense ) ) Total other expenses Net loss before income taxes ) ) Income taxes Net loss ) ) Less : net loss attributable to non-controlling interest ) ) Net loss attributable to China Media, Inc. $ ) $ ) 17 Revenues During the year ended June 30, 2011 we generated $1,405,410 in revenues, compared to revenues of $1,174,470 during the year ended June 30, 2010,an increase of $230,940. Such increase was mainly due to our continued sales for TV series. Cost of Revenues Our cost of revenues during the year ended June 30, 2011 was $1,205,600, an increase of $35,040, as compared to $1,170,560 for the year ended June 30, 2010. The increase is due to cost incurred for the TV series sold in the current fiscal year. Gross Profit As a result of the foregoing, our gross profit increased $195,900 from $3,910 for the year ended June 30, 2010 to $199,810 for the year ended to June 30, 2011. Operating Expenses During the year ended June 30, 2011 our total operating expenses were $286,749, a decrease of $10,310, as compared to $297,059 for the year ended June 30, 2010. Net Income For the year ended June 30, 2011 we generated a net loss of $66,910, compared to net loss of $253,586 for the year ended June 30, 2010, an increase of $186,676. Such increase is due to the increased income from operations. Contractual Obligations As a “smaller reporting company”, we are not required to provide tabular disclosure obligations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our audited financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles used in the United States.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies.We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our consolidated financial statements is critical to an understanding of our financials. 18 Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, including estimates of ultimate revenues and ultimate costs of film and television product, estimates of product sales that will be returned and the amount of receivables that ultimately will be collected, the potential outcome of future tax consequences of events that have been recognized in the Company’s financial statements and loss contingencies. Actual results could differ from those estimates. To the extent that there are material differences between these estimates and actual results, the Company’s financial condition or results of operations will be affected. Estimates are based on past experience and other assumptions that management believes arereasonable under the circumstances, and management evaluates these estimates on an ongoing basis. Fair Value of Financial Instruments The fair value of financial instruments, which consist of cash, accounts receivable, notes receivable, prepaid and other assets, accounts payable, accrued liabilities, due to related parties and short term debt, were estimated to approximate their carrying values due to the immediate or relatively short maturity of these instruments. Costs of Revenues Film Costs - We capitalize film costs in accordance with ASC 926. Film costs are stated at the lower of cost, less accumulated amortization, or fair value. Production overhead, a component of film costs, includes allocable costs of individuals or departments with exclusive or significant responsibility for the production of films. Substantially all of our resources are dedicated to the production of our films. Capitalized production overhead does not include selling, general and administrative expenses. Interest expense on funds invested in production is capitalized into film costs until production is completed. In addition to the films being produced, costs of productions in development are capitalized as development film costs in accordance with the provisions of the ASC and are transferred to film production costs when a film is set for production. In the event a film is not set for production within three years from the time the first costs are capitalized or the film is abandoned, all such costs are generally expensed. Film Cost Amortization - Once a film is released, film costs are amortized and participations and residual costs are accrued on an individual film basis in the proportion that the revenue during the period for each film (“Current Revenue”) bears to the estimated remaining total revenue to be received from all sources for each film (“Ultimate Revenue”) as of the beginning of the current fiscal period as required by the ASC. The amount of film costs that is amortized each period will depend on the ratio of Current Revenue to Ultimate Revenue for each film for such period. We make certain estimates and judgments of Ultimate Revenue to be received for each film based on information received from our distributor and our knowledge of the industry. Ultimate Revenue does not include estimates of revenue that will be earned beyond ten years of a film’s initial theatrical release date. Unamortized film production costs are evaluated for impairment each reporting period on a film-by-film basis in accordance with the requirements of the ASC. If estimated remaining net cash flows are not sufficient to recover the unamortized film costs for that film, the unamortized film costs will be written down to fair value determined using a net present value calculation. Earnings (loss) Per Share The Company calculates net income (loss) per share in accordance with ASC 260, Earnings Per Share. Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during each period.Diluted earnings per share is computed by dividing net income by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period.As of June 30, 2011 and 2010, respectively, the Company had no common stock equivalents that could potentially dilute future earnings per share. Item 7A. Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 8. Financial Statements and Supplementary Data 19 CHINA MEDIA INC. Consolidated Financial Statements (Expressed in US dollars) Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of June 30, 2011 and 2010 F-2 Consolidated Statements Operations and Comprehensive Income for the years ended June 30, 2011 and 2010 F-3 Consolidated Statement Changes in Stockholders’ Equity F-4 Consolidated Statements of Cash Flows for the years ended June 30, 2011 and 2010 F-5 Notes to the Consolidated Financial Statements F-6 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Media Inc. Xi’an, People’s Republic of China We have audited the accompanying consolidated balance sheets of China Media Inc. and its subsidiaries (collectively the “Company”) as of June 30, 2011 and 2010, and the related consolidated statements of operations and comprehensive income, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements of the Company referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2011 and 2010 and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ MALONEBAILEY, LLP MALONEBAILEY, LLP www.malonebailey.com Houston, Texas September 28, 2011 F-1 CHINA MEDIA INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2011 JUNE 30, 2010 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $37,716 and $35,807 at June 30, 2011 and 2010, respectively - Notes receivable - Prepaid and other receivable Total current assets Fixed assets, net Intangible assets, net Film costs Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities and other payable Short term debt - Due to related parties Total current liabilities Total liabilities Stockholders' equity Common stock, $0.00001 par value, 180,000,000 shares authorized; 39,750,000 shares issued and outstanding at June 30, 2011 and June 30, 2010 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total China Media Inc.'s stockholders' equity Non-controlling interest - Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 CHINA MEDIA INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME YEARS ENDED JUNE 30, Revenues $ $ Cost of revenues Gross profit Selling, general and administrative Impairment loss - Depreciation and amortization expense Total operating expenses Other income (expense) Interest income Government subsidies/grants Interest expense ) ) Net loss before income taxes ) ) Income taxes Net loss ) ) Less: Net loss attributable to non-controlling interest ) ) Net loss attributable to China Media, Inc. $ ) $ ) Other comprehensive income (Loss) Net loss ) ) Foreign currency translation gain Comprehensive income (loss) attributable to China Media Inc. ) Less: Comprehensive income attributable to non-controlling interest Comprehensive income (loss) attributable to China Media Inc. $ $ ) Net Income (loss) per common share, basic and diluted $ ) $ ) Weighted average number of shares outstanding- basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 CONSOLIDATED STATEMENT OF CHAGNES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED JUNE 30, 2 Accumulated China Media, Additional Other Inc. Non- Common Stock Paid-in Comprehensive Accumulated Stockholders' controlling Total Shares Amount Capital Income Deficit Equity Interest Equity Balance, June 30, 2009 Issuance of stock due to reserve merger 1 - - - 1 - 1 Contributed rent - Imputed interest on related party loan - - ) - - ) Foreign currency translation - - - ) - ) Net loss - ) Balance, June 30, 2010 $ ) $ $ $ Foreign currency translation - Imputed interest on related party loan - Net loss - ) Decrease of non-controlling interest - ) - Balance, June 30, 2011 ) - The accompanying notes are an integral part of these consolidated financial statements. F-4 CHINA MEDIA INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2011 and 2010 YEARS ENDED JUNE 30, CASH FLOWS OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Amortization of film costs Contributed rent - Imputed interest Amortization expense Depreciation expense Impairment loss - Changes in operating assets and liabilities: Accounts receivable Prepaid and other receivable ) Cash paid for film cost ) ) Accounts payable - Accrued liabilities and other payable Net cash provided by (used in) operating activities of operations ) CASH FLOW INVESTING ACTIVITIES Cash paid for purchase of fixed asset ) ) Cash paid for other assets ) ) Loans made to others ) - Net cash used in investing activities ) ) CASH FLOW FINANCING ACTIVITIES Proceeds from short term debt - Proceeds from related parties Repayments to related parties ) - Principal payments on short term debt ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $
